Title: To Benjamin Franklin from Samuel Eckerling, 5 November 1764
From: Eckerling, Samuel
To: Franklin, Benjamin


Esteemed Friend
Philadelphia, Novemr: 5th: 1764.
My Brethren Israel and Gabriel Eckerling were taken by the French and Indians from the Aligany Mountains in the Month of August 1757 and some Time after sent to Rochelle in France w[h] ere I am informed they died in the Hospital. I shall esteem it a particular Favour if you will enquire wether my Information be true or not.
Please to let me know by a few Lines directed to me to be left at Thomas Say’s in Philadelphia the Result of your Enquiry and all Charges that may accrue thereon shall be thankfully repaid by Your Affectionate Friend
Samuel Eckerling
To Benjamin Franklin
 
Addressed: To / Benjamin Franklin Esqr / in / Philadelphia
Endorsed: S. Eckerling concg. his Brothers
